DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination, Amendments, Remarks, and Arguments, filed on the 15th day of August, 2022. Currently claims 1-20 are pending. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15th day of August, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 AND 09/28/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190122317 to Hunn et al (hereinafter Hunn) in view of U.S. Patent Application Publication No. 20130042171 to Yang.
Referring to Claim 1, 8, and 15, Hunn discloses a computer-implemented method, a smart contract generation system, and a computer-readable storage medium (see at least Hunn: ¶ 225) comprising: 
receiving, from a computing device, a selection of a smart contract template by a party , the mart contract template including smart contract programming code 
	Hunn discloses a system and method for parties to access the system and engaging in transacting by picking and choosing selected smart contract template transaction terms, and negotiating between the parties using the system’s (consensus mechanisms) (see at least Hunn: ¶ see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).
receiving transaction terms from the computing device, the transaction terms corresponding to fillable elements of the smart contract template; 
Hunn discloses a system and method for parties to accept a plurality of transaction terms of the contract using fillable elements of smart contract templates (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).
augmenting, by the processor of the server, the smart contract template to provide an augmented smart contract template by:
scanning the smart contract programming code for inline comments associated with variables; and 
substituting placeholders of the variables with the transaction terms based on the inline comments; 
Hunn discloses augmenting the smart contract template to include accepted terms and to provide an augmented smart contract template before moving to the next clause for negotiation (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).
Hunn further discloses scanning the smart contract programming code for inline comments associated with variables; and substituting placeholders of the variables with the transaction terms based on the inline comments (see at least Hunn: ¶ 60-61, 70, 100-101, 105, 137, 145, 148, 177, and 180: which talks about the system taking specific variables within the smart contract that represent variables that are associated to specific data that is generated by the template; see also Hunn: ¶ 57 which talks about the system incorporating a data-driven contract using executable logic scripts incorporating inline comments; see also Hunn: ¶ 64 and 68: which talks about the system have templates that have programmable clauses that can be inserted into the contract).
generating, by the processor of the server, a smart contract corresponding to the augmented smart contract template; and 
generating, by the processor of the server, an artifact file that corresponds to an inline comment of the inline comments, the artifact file including a description of a user interface annotation
transmitting, by the processor of the server, the smart contract to the computing device, the computing device  deploy the smart contract to a blockchain;
receiving, from the computing device, a query for the artifact file; and 
transmitting, by the processor of the server, information corresponding to the artifact file to the computing device, the computing device querying the deployed smart contract based on the transmitted information and rendering a user interface element based on a result of the query of the deployed smart contract
Hunn discloses the system generating a smart contract corresponding to the augmented smart contract template, and deploying the smart contract to a blockchain (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward; see also Hunn: ¶ 34, 42, 45, 54-55, 92, 143, 148, 152, 165, 211, and 213: discusses the system deploying the smart contract onto a blockchain; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system). 
Hunn, while disclosing a method and system for generating an augmented and then final smart contract using programming modules that generate information using executable logic scripts including natural language within inline comments, fails to explicitly state that the data-drive smart contract:
generating, by the processor of the server, an artifact file that corresponds to an inline comment of the inline comments, the artifact file including a description of a user interface annotation (Examiner notes, as discussed above, that Hunn discloses generating by the server and processors comprising a storage medium containing inline comments and natural language to input into the smart contract by substituting executable logic scripts for variables within the contract (see at least Hunn: ¶ 57-58)
receiving, from the computing device, a query for the artifact file; and 
transmitting, by the processor of the server, information corresponding to the artifact file to the computing device, the computing device querying the deployed smart contract based on the transmitted information and rendering a user interface element based on a result of the query of the deployed smart contract (Examiner notes that Hunn discloses the system using stored object oriented modeling language that includes meta-annotations submitted by the users (see at least Hunn: ¶ 64).
Examiner notes that Yang, which talks about method and system for managing stored annotation code with respect to digital content, teaches it is known to generate an annotation storage database (artifact file) that is accessed (queried) by the system to determine stored annotation data such as UX annotations related to the display of the user interface and the subsequent transmission of information within the user interface element (see at least Yang: ¶ 56 and 68). Examiner notes that after review of the specification, the artifact file is defined comprising of UX annotations stored within a database (see at least Specification ¶ 67). Therefore, Yang teaches the claimed limitations directed towards storing, using and accessing an artifact file to determine annotations related to digital content and to display the information based on the UX annotations determined by the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing, using and accessing an artifact file to determine annotations related to digital content and to display the information based on the UX annotations determined by the system (as disclosed by Yang) to the known method and system for generating an augmented and then final smart contract using programming modules that generate information using executable logic scripts including natural language within inline comments (as disclosed by Hunn) to a user terminal and a server system that provides an annotation function with respect to digital content, and manages an item in which an annotation is written wherein the digital content refers to digitalized documents. One of ordinary skill in the art would have been motivated to apply the known technique of storing, using and accessing an artifact file to determine annotations related to digital content and to display the information based on the UX annotations determined by the system because it would provide a user terminal and a server system that provides an annotation function with respect to digital content, and manages an item in which an annotation is written wherein the digital content refers to digitalized documents (see Yang: ¶ 51-52). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing, using and accessing an artifact file to determine annotations related to digital content and to display the information based on the UX annotations determined by the system (as disclosed by Yang) to the known method and system for generating an augmented and then final smart contract using programming modules that generate information using executable logic scripts including natural language within inline comments (as disclosed by Hunn) to a user terminal and a server system that provides an annotation function with respect to digital content, and manages an item in which an annotation is written wherein the digital content refers to digitalized documents, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of storing, using and accessing an artifact file to determine annotations related to digital content and to display the information based on the UX annotations determined by the system to the known method and system for generating an augmented and then final smart contract using programming modules that generate information using executable logic scripts including natural language within inline comments to a user terminal and a server system that provides an annotation function with respect to digital content, and manages an item in which an annotation is written wherein the digital content refers to digitalized documents). See also MPEP § 2143(I)(D).

Referring to Claim 2, 9, and 16, The combination of Hunn and Yang teaches the computer-implemented method of claim 1, system of claim 8, and computer-readable storage medium of claim 15, including wherein the smart contract template comprises smart contract programming code including meta-instructions  specify at least in part how the smart contract template should be augmented by the processor of the server to include the accepted transaction terms (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Referring to Claim 3, and 10, The combination of Hunn and Yang teaches the computer-implemented method of claim 2, and system of claim 9, including wherein the smart contract programming code comprises code suitable for compilation to bytecode that is executable on a blockchain virtual machine (see at least Hunn: ¶ 58-59, 66-68, and 69).

Referring to Claim 4, 11, and 17, The combination of Hunn and Yang teaches the computer-implemented method of claim 2, system of claim 9, and computer-readable storage medium of claim 16, including wherein the meta-instructions are embedded as the inline comments in the smart contract programming code, the inline comments including fields corresponding to the fillable elements of the smart contract template (see at least Hunn: ¶ 66-69; see also Hunn: ¶ 60-61, 70, 100-101, 105, 137, 145, 148, 177, and 180: which talks about the system taking specific variables within the smart contract that represent variables that are associated to specific data that is generated by the template; see also Hunn: ¶ 57 which talks about the system incorporating a data-driven contract using executable logic scripts incorporating inline comments; see also Hunn: ¶ 64 and 68: which talks about the system have templates that have programmable clauses that can be inserted into the contract).

Referring to Claim 5, 12, and 18, The combination of Hunn and Yang teaches the computer-implemented method of claim 2, system of claim 9, and computer-readable storage medium of claim 16, including wherein the meta-instructions further cause generation of the artifacts file by the processor of the server, the artifact file specifying that specifies a plurality of functions associated with the smart contract (see at least Hunn: ¶116-118, 127, and 129-138).

Referring to Claim 6, 13, and 19, The combination of Hunn and Yang teaches the computer-implemented method of claim 5, system of claim 12, and computer-readable storage medium of claim 18, including further comprising wherein a function of the plurality of functions associated with the smart contract determines whether the party should be enabled to perform a smart contract action (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Referring to Claim 7, 14, and 20, The combination of Hunn and Yang teaches the computer-implemented method of claim 6, system of claim 13, and computer-readable storage medium of claim 19, including wherein a user interface representation presented by the computing device enables the party to perform the smart contract action (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and in combination with deference to USPTO provided guidance via Full Signatory Authority, viewing of the 2019 PEG and October Update, and PTO provided examples, the submitted amendments adding structure elements to the claim have been found to be persuasive and the rejection under 35 USC 101 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 under USC 102 have been considered but the rejection has been updated to reflect the amended claim language. The claims stand rejected under 35 USC 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689